Exhibit 10.1

Agreement for the Department of Education to hold funds on behalf of ITT
Educational Services, Inc.(ITT) in lieu of a Letter of Credit.

This Agreement sets out the terms under which the Department of Education
(Department) agrees to hold funds on behalf of ITT in lieu of ITT providing a
letter of credit. This Agreement is intended to fulfill the purposes of the
Department’s letter to ITT dated August 21, 2014, by which the Department
required ITT to provide a letter of credit, and the funds maintained by the
Department under this agreement are deemed to be equivalent to funds provided by
ITT under a letter of credit, and is to be interpreted now and on a continuing
basis under the Department’s financial responsibility regulations cited in such
letter.

ITT has agreed to provide funds to the Department for an amount established by
the Department that is not less than 10% of ITT’s annual federal student aid
funding provided under the Higher Education Act of 1965, as amended (HEA), with
the original amount based upon the HEA funding for the prior fiscal year. The
initial amount of funds that ITT will provide to the Department under this
agreement is $79,707,879, which is equivalent to 10% of ITT’s HEA funding for
its 2013 fiscal year. This amount is subject to further adjustment by the
Department based upon changes in ITT’s annual federal student aid funding, and
based upon the Department’s determination of the percentage of ITT’s annual
federal student aid funding that must be maintained. ITT intends to remit the
specified funds to the Department promptly after the execution of this
agreement. Upon receipt and acceptance of these funds, the Department agrees to
release the letter of credit ITT has already provided to the Department on
behalf of ITT by JPMorgan Chase Bank, N.A. (Number: CPCS-805563), and to effect
such release as soon thereafter as possible, and the Department anticipates that
such release will be made within seven (7) business days after receipt of the
funds from ITT.

The Department will maintain the funds provided by ITT in an escrow account to
be used for the following purposes, and these are the same reasons funds may be
drawn under a letter of credit provided on behalf of an institution:

 

  1) to pay refunds of institutional or non-institutional charges owed to or on
behalf of current or former students of the Institution, whether the Institution
remains open or has closed,

 

  2) to provide for the “teach-out” of students enrolled at the time of the
closure of the Institution, and

 

  3) to pay any liabilities owing to the Secretary arising from acts or
omissions by the Institution, on or before the expiration of the agreement for
the Department to hold these funds, in violation of requirements set forth in
the Higher Education Act of 1965, as amended (“HEA”), including the violation of
any agreement entered into by the Institution with the Secretary regarding the
administration of programs under Title IV of the HEA.

The Department will promptly provide written notice to ITT whenever any of the
funds held under this Agreement are used, and identify the amount of funds used
and how they were applied. The Department will hold these funds until
November 04, 2019, unless ITT is notified on or before then of the requirement
and the reasons that the Agreement needs to be extended, to the extent provided
in the Department’s financial responsibility regulations.



--------------------------------------------------------------------------------

The Department may also adjust the amount of the funds held on behalf of ITT
based upon a review of ITT’s annual audited financial statements and ongoing
risk assessment, and based upon changes in ITT’s annual HEA program funding, to
the extent provided in the Department’s financial responsibility regulations.

The Department will return funds to ITT when the total amount may be reduced,
and ITT will have thirty (30) calendar days from receipt of the Department’s
written notice to replenish any funds drawn by the Department, and to provide
any additional funds when the amount is increased.

The Department hereby agrees to the terms and conditions set forth in this
Agreement. Please review the terms of this arrangement set out above, and sign
and return this Agreement to acknowledge ITT’s acceptance.

By signing below, I acknowledge on behalf of ITT the institution’s agreement
with the terms and conditions set out in this Agreement.

 

  Signature of Institution’s            Chief Executive Officer:   

/s/ Kevin M. Modany

                   Date:     12/15/15       Print Name and Title:   

Kevin M. Modany

          

Chief Executive Officer

        For the Secretary:   

/s/ Robin S. Minor

      Date:     12/16/15       U.S. Department of Education      